Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	In response to amendment filed 02/10/2021, claim objection with respect to claims 22-24 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 21, 24-25, 32-34, 35, 38-39, 46-48, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doraisamy et al. (US Publication No. 2004/0093263 A1) in view of Farber et al. (US Publication No. 2005/0060175 A1)

	In regards to claim 21, Doraisamy teaches, A portable interview capture tool for use by an interviewer, comprising: (See abstract)
a first memory storing an interview template comprising a plurality of interview items, each interview item containing an associated interview question to be potentially asked by the interviewer, (See fig. 22, local store 250 and remote store 260. Also see figs. 11-13, paragraphs 14, 65, Interview questions vary broadly for different industries and occupations.  Accordingly, arrays of related questions may be grouped together into templates with a selection means for selecting the template desired.  Further customization of the interview template may be achieved by selecting or de-selecting individual questions within the template itself. Figure 11 depicts pre-generated and stored templates for user selection. Each interview actor 200a-c is captured 210a-c using standardized interview questions.  Furthermore, see paragraphs 65, 70, The video clips of each interviewer actor are then stored on the server 110…)
a second memory configured to store interview data obtained during the interview; (See abstract, fig. 22, local store 250 and remote store 260, Responses to the questions by the interview subject are videoed and saved on a storage device.)
a graphical user interface; and (See fig. 23-29)
a control program configured to: control the first and second memories and the graphical user interface; display, via the graphical user interface, a sequence of interview questions according to the order in which the at least one subset of the interview items are to be processed; receive responses, via the graphical user interface, to ones of the sequence of the interview questions; and store the responses as interview data in the second memory.  (See fig. 2, 22, paragraph 70, communication between client device 10 that displays graphical user interface and server 110 via network connection. See figs. 5, 23, 29, and paragraph 62, 71, where interview questions are displayed to the interviewee in an order (i.e. Q001 to Q005), “In FIG. 29, the system plays a video of the interview questions.  After a question is asked, the video automatically pauses to allow the applicant to respond.  The system may record both the audio from the question asked and the video and audio response from the applicant.  …The applicant touches the screen to play the next question.  It is preferred that there be no delay or buffering in the video once the interview session starts.  The process repeats for all the questions.” Also see figs. 12-13 a single template comprises subset of the interview items. Lastly see abstract, Responses to the questions by the interview subject are videoed and saved on a storage device.)
Doraisamy teach two distinct storage devices as well as storing interview template comprising plurality of interview questions however does not specifically teach, the interview template storing information about an order in which at least a subset of the interview items are to be processed during an interview;
the interview template storing information about an order in which at least a subset of the interview items are to be processed during an interview; (See paragraph 30, “(vi) allow the User to create, store and designate an Interview Question to be included only in the Job Interview transmitted to a specific job applicant selected by the User ("Applicant Specific Question"); (vii) allow the User to create a Job Interview by selecting Interview Questions from a single or different Question Banks and determining the order in which such selected Interview Questions will be transmitted; (iix) allow the User to save, modify and delete each such Job Interview created by the User;”)
Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the tool of Doraisamy to further comprise tool taught by Farber because allowing user to select subset of interview questions from the interview question pool and designate an order grants user with flexibility as well as allow interviewer to prepare job interview suitable to his preference/need.


In regards to claim 24, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, further comprising: A video input port configured to receive a video signal comprising at least one of a still image and a motion video; wherein the control program is configured to: receive the video signal via the video input port; and 4Preliminary Amendment dated August 15, 2019Application No.: Not Yet AssignedAttorney Docket No.: GEP-005D1C1Page 5 of 13 store at least a portion of the received video signal as interview data in the second memory in timed correlation with the responses stored in the second memory. (See Doraisamy fig. 9, 22, 29, paragraphs 9, 65, Responses to the questions by the 

In regards to claim 25, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, further comprising: an audio input port; wherein the control program is configured to: receive an audio signal via the audio input port; and store at least a portion of the received audio signal as interview data in the second memory in timed correlation with the responses stored in the second memory.  (See fig. 1, paragraph 57, audio input device 30. Also see fig. 9, 22, 29, and paragraphs 9, 58, 65, 71, The data sent 80 includes audio and video capture of the interview subject 50.  This data may either be streamed to the server 110 or cached at a store communicatively coupled to the client interface 10 until it is transmitted at a predetermined time or at the conclusion of an interview session.  In an alternative embodiment of the invention, the audio and video capture data persists in a store local to the client interface 10 and is accessed through a peer-to-peer network protocol…The system may record both the audio from the question asked and the video and audio response from the applicant.)

In regards to claim 32, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, wherein the control program is configured to automatically store metadata and associate the stored metadata with the interview data in the second memory, and wherein the metadata comprises information about a context in which the responses to the interview questions were received.  (See Doraisamy paragraph 62, For example, if the interview subject 50 is assigned a unique identifier of 1550 then her answer to question number 4 might be saved as 1550_A004.AVI, 1550_A004.MPG, 1550_A004.ASF or the like.)

In regards to claim 33, Doraisamy-Farber teaches the portable interview capture tool according to claim 32, wherein the metadata comprises at least one of: a date on which the responses were received, an identification of the interviewer and an identification of a research project.  (See Doraisamy paragraph 62, For example, if the interview subject 50 is assigned a unique identifier of 1550 then her answer to question number 4 might be saved as 1550_A004.AVI, 1550_A004.MPG, 1550_A004.ASF or the like.)

In regards to claim 34, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, wherein: the control program is configured to receive, via the graphical user interface, information about a scenario involving an interviewee; and store the received scenario information as interview data in the second memory. (See Doraisamy fig. 22. Also see Farber paragraph 30, (i) allow the User to create and store Job Interviews;…allow the User to designate groups or banks in which such Job Interviews created by the User could be stored ("Job Interview Bank") such as "Sales Rep Interviews", "Administrator Interviews", "Project Manager Interviews", "General Screen Interviews" etc.; (x) allow the User, for identification purposes, to apply a designation, to each such Job Interview created by the User contained within such 

Claim 35 is similar in scope to claim 21, therefore, it is rejected under similar rationale as set forth above.

Claim 38 is similar in scope to claim 24, therefore, it is rejected under similar rationale as set forth above.

Claim 39 is similar in scope to claim 25, therefore, it is rejected under similar rationale as set forth above.

Claim 46 is similar in scope to claim 32, therefore, it is rejected under similar rationale as set forth above.

Claim 47 is similar in scope to claim 33, therefore, it is rejected under similar rationale as set forth above.

Claim 48 is similar in scope to claim 34, therefore, it is rejected under similar rationale as set forth above.

Claim 49 is similar in scope to claim 21, therefore, it is rejected under similar rationale as set forth above.


Claims 22 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doraisamy et al. (US Publication No. 2004/0093263 A1) in view of Farber et al. (US Publication No. 2005/0060175 A1), in view of Money et al. (US 20070088601 A1), and further in view of Barazanji (US 20100280930 A1)


In regards to claim 22, Doraisamy-Farber teaches the portable interview capture tool according to claim 21.
Doraisamy-Farber does not specifically teach, wherein:3Preliminary Amendment dated August 15, 2019 Application No.: Not Yet AssignedAttorney Docket No.: GEP-005DIC1Page 4 of 13each interview item contains an indication of a type of input control to be displayed by the graphical user interface to receive a response to the interview question associated with the interview item, wherein the input control is selected from at least: a free-text input control and a multiple-choice input control;  
However, Money further teaches, wherein:3Preliminary Amendment dated August 15, 2019 Application No.: Not Yet AssignedAttorney Docket No.: GEP-005DIC1Page 4 of 13each interview item contains an indication of a type of input control to be displayed by the graphical user interface to receive a response to the interview question associated with the interview item, wherein the input control is selected from at least: a free-text input control and a multiple-choice input control; (See fig.2, 7, paragraphs 25, 31, The questions creation step 202 presently permits the user to select and input the type of question, which is, received (2) multiple choice questions; (3) true/false questions; (4) yes/no questions; (5) short answer questions, where the interviewee is asked to type in a response;… The interview questions, whether a generic interview or the specific invited interview, conducted with the interviewee being presented a series of questions, which depending of the type of question they either answer verbally, while being video recorded, or by typing or selecting their answering in the appropriate location in a screen page on their computer by either entering a textual response or selecting one of a multiple choice or true/false response. ) 
Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the tool of Doraisamy-Farber to further comprise tool taught by Money because Money provides method and a system for enhancing the efficiency of the interview process which provides an on-line mechanism for collecting information and impressions of a candidate in a systematic and consistent matter (paragraph 6).
Doraisamy-Farber-Money teaches interview item however does not specifically teach, and the control program is configured to, in response to a user command received via the graphical user interface: receive, via the graphical user interface, a plurality of text options; and alter one of the plurality of … items that indicates a free-text input control, such that the … item indicates a multiple-choice input control pre-populated with he received plurality of text options.
However, Barazanji further teaches, and the control program is configured to, in response to a user command received via the graphical user interface: receive, via the graphical user interface, a plurality of text options; and alter one of the plurality of … items that indicates a free-text input control, such that the … item indicates a multiple-choice input control pre-populated with he received plurality of text options. (See Fig. 21E and paragraph 154, FIG. 21E is a display description 2100e that is presented to a teacher in response to the selection of Edit control 2190.  A display description 2100e includes a number of controls to edit the selected question.  For example, a teacher may edit the type of the question (e.g., essay, multiple choice, fill the blank, true or false, etc.), the text of the question, the answer, whether or not hints are provided, the points allotted to the question, and so on. Looking at fig. 21E, while displaying “essay” prompt, user can select “Multiple Choice” to display multiple choice prompt along with plurality of text options)
Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the tool of Doraisamy-Farber-Money to further comprise tool taught by Barazanji because Barazanji provides user interface that is intuitive where type of question selection is provided to the user (i.e. user can easily pick another type) on the same screen with question modification screen, therefore, facilitating user’s question generation process.

	Claim 36 is similar in scope to claim 22, therefore, it is rejected under similar rationale as set forth above.


Claims 23 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doraisamy et al. (US Publication No. 2004/0093263 A1) in view of Farber et al. (US Publication No. 2005/0060175 A1), and further in view of Ferreira (US 20090047648 A1)


In regards to claim 37, Doraisamy-Farber teaches the method according to claim 35.
Doraisamy-Farber teaches wherein: the information about the order in which the at least the subset of the interview items are to be processed during an interview… as well as interview question, however, does not specifically teach, includes at least one conditional branch, wherein the branch condition comprises at least a portion of a received response to an … question; and displaying the sequence of the … questions comprises conditionally branching according to the order 
However, Ferreira further teaches, includes at least one conditional branch, wherein the branch condition comprises at least a portion of a received response to an … question; and displaying the sequence of the … questions comprises conditionally branching according to the order (See fig. 6, steps 622-628, paragraphs 49-50, at 622, it can be determined if the next question is to be selected based on the previous answer.  If the next question is determined to not to be selected based on the previous answer, then the next question is selected based on other criteria (which can be any suitable criteria) at 624, and the next question presented by looping back to 606...If it is determined at 622 that the next question is to be selected based on the previous 
Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the method of Doraisamy-Farber to further comprise method taught by Ferreira because user experience is improved by providing next question that suits user’s skill level (paragraph 37). This provides benefit effect to both interviewer as well as interviewee.


	Claim 23 is similar in scope to claim 37, therefore, it is rejected under similar rationale as set forth above.

Claims 26-30 and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doraisamy et al. (US Publication No. 2004/0093263 A1) in view of Farber et al. (US Publication No. 2005/0060175 A1), and further in view of Ballinger et al. (US 20110153324 A1)

In regards to claim 26, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, further comprising: an audio input port configured to receive an audio signal; an automatic speech recognizer configured to recognize speech within the audio signal and to provide corresponding recognized speech…;  (See Doraisamy fig. 1, paragraph 57, audio input device 30. Also see fig. 9, 22, 29, and paragraphs 9, 58, 65, 71, The data sent 80 includes audio and video capture of the interview subject 50.  This data may either be streamed to the server 110 or cached at a store communicatively coupled to the client interface 10 until it is transmitted at a predetermined time or at the conclusion of an interview session.  In an alternative embodiment of the invention, the audio and video capture data persists in a store local to the client interface 10 and is accessed through a peer-to-peer network protocol…The system may record both the audio from the question asked and the video and audio response from the applicant. Also see Farber paragraph 30-31, , or by way of application of speech to text technology as applied to Interview Questions input by or at the direction of the User via audio recording spoken by or at the direction of the User… the User optionally elects to have the recorded question converted to text using speech recognition technology and saved by the system in textual format.)
Doraisamy-Farber does not specifically teach, Provide…a level of confidence in accuracy of the recognized speech; wherein the control program is configured to display the recognized speech as text on the graphical user interface, such that a display attribute of the text depends on the level of confidence.
However, Ballinger further teaches, Provide…a level of confidence in accuracy of the recognized speech; wherein the control program is configured to display the recognized speech as text on the graphical user interface, such that a display attribute of the text depends on the level of confidence. (See fig. 2, 3c-3e, 4, paragraphs 31, 63, The speech recognizer system 118 can use one or more language models 120 to 
Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the tool of Doraisamy-Farber to further comprise tool taught by Ballinger because Ballinger provides a way to train the system so that it better understands the user’s voice and speech patterns. This is important tool for interviewers to analyze interviewees during interview (paragraph 4).


In regards to claim 27, Doraisamy-Farber-Ballinger teaches the portable interview capture tool according to claim 26, wherein the control program is configured to store at least a portion of the recognized speech as at least a portion of a response in the interview data in the second memory.  (See Farber paragraph 30-31, or by way of application of speech to text technology as applied to Interview Questions input by or at 

In regards to claim 28, Doraisamy-Farber-Ballinger teaches the portable interview capture tool according to claim 26, wherein the control program is configured to store at least a portion of the recognized speech in timed correlation with the responses stored in the second memory.  (See Farber paragraph 30-31, or by way of application of speech to text technology as applied to Interview Questions input by or at the direction of the User via audio recording spoken by or at the direction of the User… the User optionally elects to have the recorded question converted to text using speech recognition technology and saved by the system in textual format. See Doraisamy fig. 1, paragraph 57, audio input device 30. Also see fig. 9, 22, 29, and paragraphs 9, 58, 65, 71, The data sent 80 includes audio and video capture of the interview subject 50.  This data may either be streamed to the server 110 or cached at a store communicatively coupled to the client interface 10…The system may record both the audio from the question asked and the video and audio response from the applicant.  The recording does not pause until the entire session is complete.  The applicant touches the screen to play the next question.  It is preferred that there be no delay or buffering in the video 

In regards to claim 29, Doraisamy-Farber-Ballinger teaches the portable interview capture tool according to claim 26, wherein the control program is configured to: receive a user command, via the graphical user interface, the command delimiting a portion of the recognized speech displayed as text; and store the delimited portion of the recognized speech as at least a portion of a response in the interview data in the second memory.  (See Ballinger paragraph 42, the remote system 148 can also be used to edit a logographic script.  For example, the remote system 148 may be a server that provides logographic script editing capability via the network 146.  In one example, a user can edit a logographic script stored in the data store 134 and/or the data store 136 using a remote computing system, e.g., a client computer.  The system 130 can, for example, select a character and receive an input from a user over the network interface 142.  The processing device 132 can, for example, identify one or more characters adjacent to the selected character, and identify one or more candidate selections based on the received input and the adjacent characters…paragraph 53, FIG. 3E, a screen shot 324 shows a list of suggestions, with the best candidate "the man in the moon" displayed at the top of the list as the default selection. Further looking at fig. 3E, user can provide “Del” or delete key on virtual keyboard to limit the portion of the recognized speech displayed as text. Also see Farber paragraph 30, speech to text. Also see Doraisamy paragraph 58 and 62)

In regards to claim 30, Doraisamy-Farber-Ballinger teaches the portable interview capture tool according to claim 29, wherein the control program is configured to: receive, via the graphical user interface, a user input specifying metadata; and store the specified metadata and associate the stored metadata with the stored portion of the recognized speech, wherein the metadata identifies one of the interview items.  (See Doraisamy paragraph 62, Accordingly, the present invention employs a non-linear approach to indexing interview subject 50 answers.  There are several approaches that may be employed.  In a first approach, each answer provided by the interview subject 50 is saved as an individual file.  For example, if the interview subject 50 is assigned a unique identifier of 1550 then her answer to question number 4 might be saved as 1550_A004.AVI, 1550_A004.MPG, 1550_A004.ASF or the like. Also see Farber paragraph 30, entering information about job interview) 

Claims 40-44 are similar in scope to claim 26-30, therefore, they are rejected under similar rationale as set forth above.

Claims 31 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doraisamy et al. (US Publication No. 2004/0093263 A1) in view of Farber et al. (US Publication No. 2005/0060175 A1), and further in view of Money et al. (US 20070088601 A1)

In regards to claim 31, Doraisamy-Farber teaches the portable interview capture tool according to claim 21, wherein the control program is configured to: receive, via the graphical user interface, a user input specifying metadata; and store the specified metadata and associate the stored metadata with the stored text, wherein the metadata identifies one of the interview items.  (See Farber paragraph 30-31, key punch, keyboard stroke, and paragraph 39, (i) create, receive, store and transmit the PIN associated with the information about each job applicant; (ii) associate the PIN with information about a job applicant; (iii) create, receive, store and transmit the Job Interview associated with the information about a job applicant; (iv) allow the User to select, store and create the Job Interview to be associated with the information about a job applicant; (v) receive, store and transmit the Job Interview Responses of each job applicant. Also see Doraisamy paragraph 62, For example, if the interview subject 50 is assigned a unique identifier of 1550 then her answer to question number 4 might be saved as 1550_A004.AVI, 1550_A004.MPG, 1550_A004.ASF or the like. Also see figs. 32-34 and associated paragraphs.
Doraisamy-Farber does not specifically teach, receive text entered …as at least one of the responses and store the received text as interview data in the second memory;
However, Money further teaches, receive text entered … as at least one of the responses and store the received text as interview data in the second memory; (See paragraph 31, The interviewee's answers are received 404.  The answers along with the interviewee's profile and pre-interview information are stored 405 in the database and the interviewee is given the opportunity to post 406 his or her resume to the database 

Therefore, it would have been obvious by one of ordinary skilled in the art before the invention was made to modify the tool of Doraisamy-Farber to further comprise tool taught by Money because Money provides method and a system for enhancing the efficiency of the interview process which provides an on-line mechanism for collecting information and impressions of a candidate in a systematic and consistent matter (paragraph 6).


	Claim 45 is similar in scope to claim 31, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Regarding claim 21, applicant argues that Doraisamy-Farber does not disclose, “a first memory storing an interview template” and “a second memory configured to store interview data obtained during the interview”. Examiner respectfully disagrees. single storage location if one is “local” store and another is “remote” store? Therefore, applicant’s argument is not found to be persuasive. 
Regarding applicant’s argument that Examiner and Doraisamy is silent with respect to storing interview templates, Examiner clearly stated in the previous/current rejection: “see figs. 11-13, paragraphs 14, 65, Interview questions vary broadly for different industries and occupations.  Accordingly, arrays of related questions may be grouped together into templates with a selection means for selecting the template desired.  Further customization of the interview template may be achieved by selecting or de-selecting individual questions within the template itself. Figure 11 depicts pre-generated and stored templates for user selection. Each interview actor 200a-c is captured 210a-c using standardized interview questions.  Furthermore, see paragraphs 65, 70, The video clips of each interviewer actor are then stored on the server 110…)” Paragraph 36 of Doraisamy further discloses, “preexisting interview templates” which clearly indicates that interview templates were stored or cached at least. Given that there are two storages available (i.e. local store 250 and remote store 260, paragraph 70), local store 250 storing of interview actor video (i.e. paragraph 12, “each prerecorded video interview question may be associated with an actor playing the part of the interviewer”) clearly indicates that template is “stored” where “template” is 
Rejection of claims 35 and 49 is maintained under similar rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177